Citation Nr: 1117046	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied service connection for a left shoulder condition.

A video conference hearing was held in May 2010 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a pre-existing left shoulder disability that was aggravated by service.  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Private treatment records show the Veteran had surgery for a left shoulder dislocation in August 2003.  He underwent an open reduction internal fixation of a left greater tuberosity fracture.

The Veteran underwent an enlistment examination in March 2004.  The examination report noted a scar, but no other disability, with respect to the left shoulder.  The Veteran offered testimony and other evidence regarding a left shoulder injury sustained during service when his vehicle was struck by an improvised explosive device.  However, service treatment records do not reflect any documented complaints or treatment for the left shoulder.

The Veteran was afforded a VA examination in September 2009.  He was diagnosed with calcified tendonitis and a humeral deformity with surgical scar, status post left shoulder AC separation.  The examiner stated that it was at least as likely as not that the Veteran's current shoulder condition was aggravated by military service.  No rationale was provided.  

Subsequently the RO denied the Veteran's claim on the basis that the Veteran's service treatment records did not show that he was treated for his left shoulder condition in service; therefore there was no aggravation of the left shoulder disability in service.  

The Board notes, however, that the Veteran is in receipt of the Combat Action Badge and the Army Commendation Medal with "V" device, and is acknowledged to have participated in combat.  See, e.g., November 2009 RO rating decision.  In this regard, the Board highlights that a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

As noted above, the Veteran has provided testimony and other evidence including a statement from a fellow soldier describing the incident with the improvised explosive device.  See, e.g., letter from B.A. dated in May 2010.  

Thus, although the Veteran's service treatment records do not specifically reference any injury to the left shoulder, the Board finds that such an injury is consistent with the circumstances of the Veteran's service and in particular, the incident he has described.  See also, 38 C.F.R. § 1154(a) (West 2002).  

In light of the law and evidence discussed above, the Board finds that additional development is necessary.  Specifically, the Veteran should be afforded a new VA examination.

The evidence reflects the Veteran underwent left shoulder surgery approximately 8 months prior to his enlistment examination.  However, no shoulder disabilities were noted during that examination.  On remand, the VA examiner should determine whether there is clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination (i.e., such pre-service disorder had resolved without residuals).  In answering this question, the examiner should consider, among other things, the nature of the August 2003 surgery and the length of time between that surgery and the Veteran's March 2004 enlistment examination.

If the examiner concludes that there is clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination, he/she should then determine whether there is also clear and unmistakable evidence that that such a pre-existing shoulder disability was not aggravated by service.

If the examiner concludes that there is not clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination and/or that there is not clear and unmistakable evidence that the left shoulder disability was not aggravated in service, then he/she should determine should determine whether it is at least as likely as not that his current left shoulder disability was incurred in or is otherwise related to service.

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  It may include generally accepted medical principles as well as the facts of the case.  See Kent v. Nicholson, 20 Vet. App. 1, 4 (2006). The "clear and unmistakable evidence" standard has been acknowledged by the U.S. Court of Appeals for Veterans Claims (Court) to be an onerous one that requires an undebatable result.  See Stover v. Mansfield, 21 Vet. App. 485, 492 (2007); Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new VA examination to determine the nature and etiology of his left shoulder disability.  The claims file should be made available to the examiner prior to the examination, and the examiner should indicate that the claims file was reviewed in the examination report.  The examiner should specifically review the August 2003 surgical records, the Veteran's service treatment records, and the Veteran's May 2010 hearing testimony.  The examiner should address the following questions:

(a) Whether there is clear and unmistakable evidence that that the Veteran had a left shoulder disability at the time of his enlistment examination.  In answering this question, the examiner should consider, among other things, the nature of the August 2003 surgery and the length of time between that surgery and the Veteran's March 2004 enlistment examination.

(b)  If the examiner concludes that there is clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination, he/she should then determine whether there is clear and unmistakable evidence that such a pre-existing shoulder disability was not aggravated by service (i.e., did not undergo an increase in severity, beyond natural progression).  

(c)  If the examiner determines that there is not clear and unmistakable evidence that the Veteran had a left shoulder disability at the time of his enlistment examination, and/or there is not clear and unmistakable evidence that such a pre-existing shoulder disability was not aggravated by service, then he/she should determine whether it is at least as likely as not that his current left shoulder disability was incurred in or is otherwise related to service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If an opinion cannot be offered without resort to speculation, the examiner should state this, and provide an explanation as to why the opinion is speculative.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


